COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  IN RE                                            §                 No. 08-20-00198-CV

  GTG SOLUTIONS, INC.,                             §           AN ORIGINAL PROCEEDING

                                  Relator.         §                   IN MANDAMUS


                                          JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable John L. Pool, presiding judge of the 109th District Court of Winkler County, Texas,

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to issue its rulings within thirty days from the date of this judgment.

The writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 25TH DAY OF AUGUST, 2021.


                                               JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.